DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 8/22/2022.  The Applicant has amended claim 1, 3, 14, 22, 24, and 28; and claim 2 canceled; and claim 30 was added.  Claims 1, 3-4, 6-7, 14-20, 22, and 24-30 have been examined.  This office action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Response to Amendment
Applicant’s arguments on pages 8-9, see REM, filed 8/22/2020, with respect to the rejection(s) of the amendments now recite, “wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content”.  New art has been applied to meet this claim limitation.  Thus, a new ground(s) of rejection is made in view of Park (2015/0332079).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 14-19, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Park (2015/0332079) and further in view of Roese et al (2003/0217151).

As per claim 1, Farha discloses a method comprising: detecting a transaction performed in association with an item;
storing, in a database, a user profile of a user, the user profile of the user including user device data (Farha: para. 0024, 0045, storing in a database of a server the user profile (i.e. user accounts), user profile consists of a product ID that is associated with the device ID);
receiving, from a requesting device associated with the user, a request to access content (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content), the request being initiated in direct response to a scannable coded image being scanned using the requesting device associated the user and the request including data which identifies the requesting device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated


 with the time being scanned using the requesting device (i.e. client device) associated with the user the request including data associated with the requesting device, which is the device ID);
authenticating the request to access the content if the data included with the request which identifies the requesting device matches the user device data associated with the user profile of the user stored in the database (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database);
retrieving, upon authentication of the request, the content; and communicating the content of the requesting device for display (Farha: para. 0013-0014, 0045, 0067, retrieving, upon authentication of the request, the private content; and communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose personalized content associated with the user, wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content.
However, analogous art of Park discloses personalized content associated with the user (Park: para. 0011-0012, customized information (i.e. personalized content)), wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content (Park: para. 0019-0020, 0088, and 0112 QR code (i.e. scannable coded image), associates the user with the personalized content and also associates at least one additional user with additional personalized content).



Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Park with the system/method of Farha to include personalized content associated with the user, wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content.  
One would have been motivated to achieve the effect of providing user-customized information based on the direction of a user, which cannot be provided by conventional QR codes (Park: para. 0112).  
Farha, nor Park explicitly disclose a location-based data or network data associated with the requesting device matches the user device data associated with the user profile of the user stored in the database.
However, in analogous art of Roese discloses a location-based data or network data associated with the requesting device matches the user device data associated with the user profile of the user stored in the database (Roese: para. 0111, 0129, authenticating a device, based on location, the device requesting content, the system compares the location information, determines whether the device is in approved location to receive the requested information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Roese with the system/method of Farha and Park to include a location-based data or network data associated with the requesting device matches the user device data associated with the user profile of the user stored in the database.


One would have been motivated to have an efficient security measure that ensures only devices that are in authorized locations can access the personalized content (Roese: para. 0111).
As per claim 3, Farha, Park, and Roese disclose the method as described in claim 1.
Roese further discloses wherein the data which identifies the requesting device is based on the current location data specific to the user (Roese: para. 0111, data (i.e. location information) which identifies the device is based on current location data specific to the user).
Same motivation as claim 1 above.
As per claim 4, Farha, Park and Roese disclose the method as described in claim 1.   
Farha discloses wherein authenticating the request to access the content (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content) comprises comparing the data included the request to information of the user profile of the user stored in the database to determine if a device identifier of the data included with the request matches a corresponding device identifier (Farha: para. 0045, the user will only be granted access to the content if she is using a client device with the correct device ID to scan the specific code associated with her account and her product). included with the information of the user device data associated included in the user profile of the user stored in the database (Farha: para. 0014, 0022, and 0045, client device associated with the device ID in each request over the communications network if the server processor authenticates that the device ID in each request is associated with the product ID in each request, thereby providing multiple levels of authentication in delivering the requested content).  



Farha does not explicitly disclose personalized content.
Park discloses personalized content (Park: para. 0011-0012, customized information (i.e. personalized content)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Park with the system/method of Farha to include personalized content.  
One would have been motivated to achieve the effect of providing user-customized information based on the direction of a user, which cannot be provided by conventional QR codes (Park: para. 0112).  
As per claim 6, Farha, Park, and Roese disclose the method as described in claim 1.   
The combination of Farha and Park further discloses wherein the personalized content (Park: para. 0012, 0019, 0088, 0112, customized information (i.e. personalized content)) is not displayed on the requesting device if the request is not authenticated (Farha: para. 0012-0013, 0014, 0067, 0167, 0185, if the request is not authenticated (i.e. not match, no comparison) than the content will not be displayed).
Same motivation as claim 1 above.







As per claim 14, Farha discloses a client device comprising: 
a display (Farha: para. 0039, #130 display);
one or more processors (Farha: #110 processor); and
one or more computer readable storage media storing instructions that, responsive to execution by one or more processors, implement one or more modules to perform operations comprising (Farha: para. 0039):
transmitting a request to access content, the request being transmitted in direct response to scanning a scannable coded image and the request being transmitted in direct response to scanning a scannable coded image and the request including data which identifies the client device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user);
receiving, in response to an authentication of the request, access to the content if the data included with the request matches client device data associated with a user profile of the user
(Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database); and
outputting, on the display, the content (Farha: para. 0013-0014, 0045, 0067, communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose personalized content associated with the user of the client device, wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content.

However, analogous art of Park discloses personalized content associated with the user of the client device (Park: para. 0011-0012, customized information (i.e. personalized content)), wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content (Park: para. 0019-0020, 0088, and 0112 QR code (i.e. scannable coded image), associates the user with the personalized content and also associates at least one additional user with additional personalized content).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Park with the system/method of Farha to include personalized content associated with the user, wherein the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional personalized content.  
One would have been motivated to achieve the effect of providing user-customized information based on the direction of a user, which cannot be provided by conventional QR codes (Park: para. 0112).  
Farha nor Park explicitly disclose a location-based data or network data associated with the requesting device matches the user device data associated with the user profile of the user stored in the database.





However, in analogous art of Roese discloses a location-based data or network data associated with the requesting device matches the user device data associated with the user profile of the user stored in the database (Roese: para. 0111, 0129, authenticating a device, based on location, the device requesting content, the system compares the location information, determines whether the device is in approved location to receive the requested information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Roese with the system/method of Farha and Park to include a location-based data or network data associated with the requesting device matches the user device data associated with the user profile of the user stored in the database.
One would have been motivated to have an efficient security measure that ensures only devices that are in authorized locations can access the personalized content (Roese: para. 0111).

As per claim 15, Farha, Park, and Roese disclose the client device as described in claim 14.       
The combination of Farha and Park further discloses wherein the data included with the request to access personalized content (Park: para. 0012, 0019, 0088, 0112, customized content (i.e. personalized content)) includes an identifier of the client device (Farha: para. 0014, identifier of the client device (i.e. device ID).
The motivation is the same that of claim 14 above.



As per claim 16, Farha, Park, and Roese disclose the client device as described in claim 15.
Roese further discloses wherein the data included with the request includes current location data specific to the user (Roese: para. 0111, request includes location information).
Same motivation as claim 14.

As per claim 17, Farha, Park, and Roese disclose the client device as described in claim 15.  The combination of Farha, Park, and Roese further disclose wherein the authentication of the request is based on comparing the data included with the request to information of the user profile of the user stored in a database to determine if a device identifier of the data included with the request matches a corresponding device identifier (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database) included with the client device information of the user profile of the user stored in database criteria associated with the user (Farha: para. 0014, 0022, 0045, device ID is compared to device ID stored in the database) 
and the data associated with the client device with a location identifier (Roese: para. 0111, data associated with the client device with a location identifier, location information).
Same motivation as claim 1 above.





As per claim 18, Farha, Park, and Roese disclose the client device as described in claim 14.            
The combination of Farha and Schaffer further discloses wherein the user profile of the user is associated with the scannable coded image (Farha: para. 0045, user profile (i.e. account)) and the personalized content in a database (Park: para. 0012, 0019, 0088, 0112, customized content (i.e. personalized content)).
The motivation is the same that of claim 14 above.
	As per claim 19, rejected under same basis as claim 6.

	As per claim 24, Farha discloses a method comprising: storing, in a database, a plurality of user profiles, the plurality of user profiles including one or more of location-based data, demographic data, user preferences, social data, network data, user device data, or financial data (Farha: para. 0024, 0045, storing in a database of a server the user profile (i.e. user accounts), user profile consists of user device data (i.e. device ID));
receiving, from a requesting device associated with a user, a request to access content (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content), the request being initiated in direct response to a scannable coded image being scanned using the requesting device associated with the user and the request including data associated with the user or the requesting device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device)


associated with the user the request including data associated with the requesting device, which is the device ID), 
authenticating the request to access the content if the data included with the request matches a user profile of the user stored in the database (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database);
retrieving, upon authentication of the request, the content; and communicating the content to the requesting device for display (Farha: para. 0013-0014, 0045, 0067, retrieving, upon authentication of the request, the private content; and communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose wherein the personalized content associated with the user; and the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional content.  
However, analogous art of Park discloses personalized content associated with the user (Park: para. 0012, 0019, 0088, 0112, customized content (i.e. personalized content));  and the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional content (Park: para. 0019-0020, 0088, 0112, QR code (i.e. scannable coded image), associates the user with the personalized content and also associates at least one additional user with additional personalized content).  




Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Park with the system/method of Farha to include wherein the personalized content associated with the user; and the scannable coded image associates the user with the personalized content and also associates at least one additional user with additional content.  
One would have been motivated to achieve the effect of providing user-customized information based on the direction of a user, which cannot be provided by conventional QR codes (Park: para. 0112).  
Farha nor Park explicitly disclose a location-based data or network data associated with the requesting device matches data associated with the user profile of the user stored in the database.
However, in analogous art of Roese discloses a location-based data or network data associated with the requesting device matches data associated with the user profile of the user stored in the database (Roese: para. 0111, and 0129, authenticating a device, based on location,
the device requesting content, the system compares the location information, determines whether the device is in approved location to receive the requested information, the location information matches device ID stored in the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database of Roese with Farha and Park, the motivation is that this is an efficient security measure that


ensures only devices that are in authorized locations can access the personalized content (Roese: para. 0111).
As per claim 25, rejected under similar basis as claim 3.
As per claim 26, rejected under similar basis as claim 26.
As per claim 27, Farha, Park, and Roese disclose the method as described in claim 24.  The combination of Farha and Park discloses wherein the personalized content (Park: para. 0011-0012, customized information (i.e. personalized content), is not displayed on the requesting device if the request is not authenticated (Farha: para. 0012-0013, 0014, 0067, 0167, and 0185, if the request is not authenticated (i.e. not match, no comparison) than the content will not be displayed).
Same motivation as claim 24.
As per claim 28, Farha, Park, and Roese disclose the method as described in claim 1.   
The combination of Farha and Park further disclose wherein the additional personalized content is retrieved based on the scannable coded image (Park: para. 0012, 0019, 0088, 0112, provides different information in accordance with the obtained information even in the case of the same QR code, thereby achieving the effect of providing user-customized information ) and different user profile comprising different user device data, the different user profile associated with the at least one additional user (Farha: para. 0014, at least one additional user profile, each client device has an account).   
Same motivation as claim 1.



As per claim 29, Farha, Park, and Roese discloses the method as described in claim 1.  Roese further discloses wherein the user profile of the user comprises at least one of location-based data, demographic data, user preferences, social data, network data, or financial data (Roese: para. 0111, disclose location-based data).
Same motivation as claim 1.
As per claim 30, Farha, Park, and Roese discloses the method as described in claim 24.  The combination of Farha and Park further disclose wherein the additional personalized content is retrieved based on the scannable coded image (Park: para. 0012, 0019, 0088, 0112, provides different information in accordance with the obtained information even in the case of the same QR code, thereby achieving the effect of providing user-customized information)  and a different user profile comprising different user device data, the different user profile associated with the at least one additional user (Farha: para. 0014, at least one additional user profile, the Examiner asserts that the user profile is the account, each user has an account, each client device has an account, the device data is the device ID) .
Same motivation as claim 24 above.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Park (2015/0332079) and in view of Roese (2003/0217151) and further in view of Engles et al (2016/0132704).

As per claim 7, Farha, Park, and Roese disclose the method as described in claim 1.  


            Farha, Park, and Roese do not explicitly disclose authenticating the request further comprises: transmitting a login request to the requesting device associated with the user, the login request including at least one of a username and password prompt, or a fingerprint prompt
However, in analogous art of Engels further discloses wherein authenticating the request further comprises: transmitting a login request to the requesting device associated with the user, 
the login request including at least one of a username and password prompt, or a fingerprint prompt (Engels: para. 0159, 0170, 0177, discloses a user ID and password). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the authentication request further comprises: receiving a login request associated with the user, the login request including at least one of a username and password prompt or a finger-print prompt of Engles with Farha-Park-Roese the motivation is that this a security measure that insures that the user is authenticated (Engles: para. 0159).

As per claim 20, rejected under similar basis as claim 7.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Park (2015/0332079), and in view of Roese (2003/0217151) and further in view of Armato (10,586,073).

As per claim 22, Farha, Park, and Roese disclose the method as described in claim 1.



 	Farha, Park, Schaffer, nor Roese explicitly disclose wherein the personalized content comprises a packing list or shipping information associated with a transaction involving a  purchase of an item by the user.   
However, in analogous art of Armato discloses wherein the personalized content comprises a packing list or shipping information associated with a transaction involving a  purchase of an item by the user (Armato: col. 2, lines 12-53, 63-67, col. 12, lines 37-51, personalized content (i.e. privacy identifier) comprises shipping label associated with the
transaction involving the user’s purchase of the item (i.e. product/package), the Examiner asserts that the privacy identifier includes personalized content, the privacy identifier is affixed to the shipping label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the personalized content comprises a packing list or shipping information associated with a transaction involving a  purchase of an item by the 
user of Armato with Farha-Park-Roese, the motivation is that this is an efficient security measure that has a privacy identifier that is associated with purchases (Armato: col. 2, lines 25-27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/1/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439